Citation Nr: 1724653	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-24 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for service connected PTSD prior to December 4, 2013, and to a disability evaluation in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from January 1968 to April 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In his substantive appeal, the Veteran requested a videoconference hearing before a member of the Board, but in a July 2015 statement from his representative, he withdrew his request.

Additionally, the Board notes that a separate appeal of the denial of entitlement to a total disability evaluation based on individual unemployability (TDIU) was withdrawn by a February 2016 letter, in which the Veteran's representative explained that the Veteran did not intend to submit a substantive appeal of this issue and that the only issue the Veteran wanted certified to the Board was the issue of a higher disability rating for his service connected PTSD.  


FINDINGS OF FACT

1.  Prior to December 4, 2013, the Veteran's PTSD was characterized by occupational and social impairment with reduced reliability and productivity, but not by occupational and social impairment with deficiencies in most areas.  

2.  From December 4, 2013, the Veteran's PTSD was characterized by occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  




CONCLUSIONS OF LAW

1.  Prior to December 4, 2013, the criteria for entitlement to a 50 percent disability evaluation, but no greater, for service connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2016).

2.  From December 4, 2013, the criteria for entitlement to a disability evaluation in excess of 70 percent for service connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

In this case, the Veteran is seeking entitlement to a disability evaluation in excess of 30 percent for his service connected PTSD prior to December 4, 2013, and to a disability evaluation in excess of 70 percent thereafter.  

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2016).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self -care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016). 

Rating Prior to December 4, 2013

In December 2009, the Veteran was evaluated as part of a claim for disability benefits from the Social Security Administration (SSA).  The Disability Determination Report notes that the Veteran described PTSD symptoms, including nightmares at least four times per week in which he experiences violent dreams and wakes up sweating.  Consequently, his sleep is poor.  He also reported that, at times, he stays up at night with his gun, looking out the window because he is afraid someone will attack him.  He is triggered by loud noises such as fireworks and is often jumpy.  In addition, he admitted that he does become angry and lashes out at others.  He reported attending VA for group therapy twice per month and he also sees a psychiatrist once a month for medication management, although he also stated that he is not taking any medication for depression or anxiety.  

The Veteran worked at Mittal Steel for forty-three years, but at the time of the evaluation had been voluntarily laid off, although he noted that he might return to work in February.  He claimed that he took the voluntary lay off because he was becoming too exhausted and had difficulty standing on the job.  He also stated that he does not get along with his coworkers, and, in fact, claimed to have a strong dislike of them.  The Veteran reported that he has lived alone since his spouse passed away.  He does have daughters, but reported minimal contact with them.  He also claimed to have no friends and stated he prefers to spend time by himself.  He spends a lot of time watching television and seldom goes outside.  He does all chores himself, including cleaning his house, cooking, and doing the laundry, as well as grocery shopping.  He is also capable of maintaining his daily hygiene.  

The Veteran's daughter confirmed that he has no difficulties with self-care and can prepare meals, perform light chores, shop, manage money, and follow instructions well.  However, she observed that the Veteran's PTSD can make him difficult to get along with.

The evaluator observed that the Veteran appeared quite depressed during the interview, as reflected in a very constricted affect and limited speech.  However, his thought processes did appear rational and coherent, and there was no evidence of any formal thought disorder.  His speech was blunt, but comprehensible.  He was cooperative during the Mental Status Examination and maintained his concentration fairly well. 

The Veteran was diagnosed with PTSD and depressive disorder.  A GAF score of 50 was assigned.   

The evaluator concluded that the Veteran's understanding and memory were not significantly limited by his acquired psychiatric disabilities, and he was likewise capable of sustaining concentration and persistence and adapting to change without significant impairment.  He also opined that the Veteran's ability to interact with general public and maintain socially acceptable behavior and standards of neatness and cleanliness were not significantly limited.  However, he concluded that the Veteran was moderately limited in his ability to ask simple questions, request assistance, accept instructions, respond appropriately to criticism, and get along with coworkers or peers.  The evaluator concluded that the Veteran was capable of sustaining gainful employment.  

In April 2010, the Veteran was afforded a VA examination of his service connected PTSD.  He complained of nightmares, as well as recurrent recollections of his service.  He reported that he becomes paranoid about people easily.  He described past suicidal ideation, but denied any currently.  He has three daughters, but claimed he did not get along with them.  He also reported difficulties getting along with his coworkers.  

The Veteran was observed to guarded, tense, and irritable.  However, he was well-oriented.  His speech was clear and his answers coherent and relevant.  He denied suicidal and homicidal ideation, as well as hallucinations or delusions.  His memory for remote and recent events was good.  He was considered competent to manage his benefits.  He was able to perform activities of daily living normally.  His diagnosis of PTSD was confirmed and a GAF score of 62 assigned.  

In July 2010, a VA psychologist, Dr. R.B., submitted a letter in which he described some of the Veteran's symptoms.  He noted that the Veteran had and continues to have difficulty relating to fellow employees, as well as with supervisors.  He was reportedly planning to retire soon, due in part to this inability to establish and maintain effective work relationships.  For years, the Veteran has not been able to sleep restfully.  His wife would awaken him because he was striking out during his sleep.  He also reported being easily frustrated and irritated, as well as difficulty remembering directions and completing tasks.  He described poor motivation and high paranoia, as well as hypervigilance, with difficulty tolerating loud noises.  

In November 2011, the Veteran was afforded another VA examination.  At that time, the Veteran continued to report symptoms of PTSD including flashbacks, frequent intrusive memories and recollections, and nightmares pertaining to his Vietnam War experience four or five times a week.  He also reported anxiety, depression, hypervigilance, exaggerated startle response, social isolation, and anger management problems.  He was no longer working.  

The Veteran's affect was intense and his mood was anxious and depressed.  However, he answered questions appropriately and was well-oriented to time, place, and person.  Judgment was intact.  No impairment of thought processes was noted.  There were no suicidal or homicidal or aggressive thoughts or plans or ideation.  His insight was very limited.  Diagnosis of chronic PTSD was continued.  A GAF score of 52 was assigned.  

In September 2012, the Veteran was again afforded a VA examination.  Reported symptoms included re-experiencing, increased arousal, avoidance, depressed mood, anxiety, sleep impairment, anhedonia, poor self-esteem, and irritability.  He reported he had retired in 2010, but before that had a poor relationship with his coworkers.  His wife was deceased and the Veteran has three daughters, whom he described as "the three witches."  His mother is still living, and he reported seeing her once or twice a week.  He was capable of performing all activities of daily living, including grocery shopping, caring for his home, and preparing meals.  He continued to participate in group and individual therapy at VA, but did not take any psychotropic medications.

He was diagnosed with chronic, mild PTSD, as well as chronic alcohol dependence (unrelated to service) and assigned a GAF score of 59.  The examiner concluded that the Veteran's acquired psychiatric disability would result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior self-care and conversation.  He was determined capable of sedentary employment.

VA outpatient treatment records were also reviewed.  VA Psychiatry Attending Notes from January 2010 through December 2013 show that the Veteran was assigned GAF scores ranging from 37-40.  

Based on all the above evidence, the Board finds that a higher disability evaluation of 50 percent is warranted for this period on appeal.  The record reflects that the Veteran had significant social impairment, with difficulty establishing and maintaining effective work and social relationships.  Other than his fellow veterans in his VA therapy group, it does not appear that he had any other regular, positive social interactions with peers and spent most of his time alone.  He described a high degree of suspiciousness, paranoia, and irritability.  He did maintain relationships with family members, including his mother, daughters and grandchildren, but the Veteran's accounts suggested that his relationship with his daughters is strained.  Additionally, the record shows that the Veteran had chronic sleep impairment, including frequent nightmares, as well as persistent disturbances of motivation and mood.  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's symptoms were severe enough that they more closely approximate the higher disability evaluation.  

However, the Board also finds that a disability evaluation in excess of 50 percent is not warranted prior to December 4, 2013.  While the Board has carefully considered the fact that the Veteran's treating VA psychiatrist has throughout the period on appeal assigned GAF scores ranging from 37-40, which are indicative of a severe level of impairment, the preponderance of the evidence, including the symptoms described by VA examination reports and records from the Social Security Administration (SSA), is not consistent with such severe impairment.  

Despite the Veteran's social isolation and reported interpersonal problems, as noted above, the Veteran did maintain some social relationships.  In addition to his relationships with his family members, the Veteran has reported that his participation in group therapy has been beneficial to him and has attended on a regular basis throughout the period on appeal.

Additionally, there is no evidence that the Veteran's PTSD resulted in any significant occupational impairment.  While the Veteran frequently expressed a profound dislike for his (now former) coworkers and reported frequent interpersonal conflict with them, the Board notes that the Veteran was successfully employed by the same company for more than forty years and retired voluntarily.  There is no evidence of record showing that the Veteran was fired because of behavioral problems or poor job performance due to his PTSD.  Both the December 2009 SSA evaluator and the September 2012 VA examiner concluded that the Veteran was capable of performing sedentary employment.  

There is also no evidence that the Veteran's PTSD causes any significant cognitive impairment.  Throughout the period on appeal, he has been able to communicate in a logical and coherent manner.  There has been no evidence of psychotic or otherwise impaired thought processes.  Judgement has been unimpaired and he has consistently been described as alert and appropriately oriented.  The Veteran has denied any suicidal or homicidal ideation.  There is no evidence of obsessional rituals that interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting his ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  The Veteran has been independent in his activities of daily living throughout the period on appeal and competent to manage his VA benefits.  Overall, the evidence does not show the severe functional impairment and deficiencies in most areas of functioning contemplated by the 70 percent schedular evaluation.  Accordingly, entitlement to a disability evaluation in excess of 50 percent for the Veteran's service connected PTSD is denied prior to December 4, 2013.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Rating After December 4, 2013

In December 2013, Dr. R.B. submitted a Mental Impairment Questionnaire.  Dr. R.B. reported that the Veteran has nightmares of his combat experiences three or four times a week and awakens in a state of anxiety, sweating, and cannot go back to sleep afterwards.  He also experiences fear and paranoia, which have been exacerbated by his incidents in his neighborhood that have required a police response.  He suffers from mood disturbances and decreased energy.  His temper flares regularly, but he is able to walk away from confrontations.  He is socially isolated/withdrawn.  Dr. R.B. opined that the Veteran's memory and concentration were significantly limited and that the Veteran is not capable of sustained employment and requires continued participation in his group therapy, which he stated supports the Veteran greatly.  However, he also noted that the Veteran's age and physical disabilities would impair his ability to work.  

In April 2015, the Veteran was afforded a new VA examination.  At that time, the Veteran described symptoms of distressing dreams, distressing memories, avoidance behaviors, diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritability, hypervigilance, concentration difficulty, and sleep disturbance.  His condition is manifest by social withdrawal, agitation, anxiety, a sense of hostility, interacting with others in an abrasive or brusque manner, struggles with substance use, and depressive symptoms (depressed mood, feeling fatigue, occasional feelings of worthlessness, and a past history of suicidal ideation-none at the present and no reported attempts).

On examination, the Veteran was alert and well-oriented, but presented as unkempt and slightly malodorous.  His mood was depressed, irritable, and agitated.  However, his communication was logical and goal-directed, and his affect was congruent.  There was no evidence of any psychotic process.  The Veteran denied suicidal or homicidal ideation.  Despite the Veteran's subjective complaints, there was no evidence of cognitive deficits affecting his concentration or memory.  His judgement was unimpaired and he had insight into his disability.  

The examiner noted that the Veteran's condition had declined somewhat.  He concluded that in terms of functional impact, the Veteran has seemed to exhibit moderate limitations in the area of social interaction (preferring to be alone, not involved much in activities in the community, staying in his home up to three days a week, and not engaged in hobbies) and adaptation (e.g., responding appropriately to changes/stress in his environment and rarely interacting with others).  He exhibited mild to moderate limitations in the areas of concentration, persistence, or pace (e.g., carrying out detailed instructions) and initiating or participating in any activity of daily living (has been going a few days a week without showering).  His condition was described as causing occupational and social impairment with reduced reliability and productivity.  

Based on the above evidence, entitlement to a disability evaluation in excess of 70 percent is not warranted during any period on appeal.  The preponderance of the evidence does not support a finding that the Veteran's PTSD causes total occupational and social impairment.  Although the Veteran does have significant social impairment, describing a history of social isolation and interpersonal conflict, the record also reflects that the Veteran regularly attends group therapy at VA and has reported finding this a supportive environment.  The Veteran does maintain relationships with family members and despite his frequent complaints about his former coworkers, the Board notes that the Veteran was able to maintain employment with the same company for more than forty years.  Thus, it appears that total social impairment is not demonstrated.  

In addition, it appears that the Veteran voluntarily retired from this employment and was not fired because of any performance or behavioral problems.  There is no evidence that during any period on appeal, the Veteran's PTSD has been characterized by, for example, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Thus, total occupational impairment is not demonstrated.  His condition has not required hospitalization and there is no evidence that he is a danger to himself or others due to suicidal or homicidal ideation.  He continues to be able to live independently and is competent to manage his VA benefits.  The record simply does not support a finding that the Veteran's service connected PTSD is characterized by the debilitating symptoms contemplated by a total schedular evaluation.  Accordingly, entitlement to a disability evaluation in excess of 70 percent from December 4, 2013 is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Board has considered the Veteran's claim and assigned the appropriate rating for his PTSD based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an increased rating.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Duty to Notify and Assist

Here, the Veteran was provided with the relevant notice and information, and he has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  Neither the Veteran nor his representative has argued that the VA examiner's opinions are inadequate, or that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to a disability evaluation of 50 percent for service connected PTSD is granted prior to December 4, 2013, but a disability evaluation in excess of 50 percent is denied.  

From December 4, 2013, a disability evaluation in excess of 70 percent for service connected PTSD is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


